AMENDMENT NO. 3 TO MASTER REPURCHASE AGREEMENT

Amendment No. 3, dated as of September 28, 2015 (this “Amendment”), among UBS
Real Estates Securities Inc. (the “Buyer”), RAIT CRE Conduit II, LLC (the
“Seller”) and RAIT Financial Trust (“Guarantor”).

RECITALS

The Buyer, Seller and Guarantor are parties to (a) that certain Master
Repurchase Agreement, dated as of January 24, 2014 (as amended by Amendment
No. 1, dated as of March 17, 2014 and Amendment No. 2, dated as of March 27,
2014, the “Existing Repurchase Agreement”; as further amended by this Amendment,
the “Repurchase Agreement”) and (b) that certain Pricing Letter, dated as of
January 24, 2014 (as amended from time to time, the “Pricing Letter”). The
Guarantor is a party to that certain Guaranty (as amended from time to time, the
“Program Guaranty”), dated as of January 24, 2014, made by Guarantor in favor of
the Buyer. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement and the Program
Guaranty, as applicable.

The Buyer, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.
As a condition precedent to amending the Existing Repurchase Agreement, Buyer
has required Guarantor to ratify and affirm the Program Guaranty on the date
hereof.

Accordingly, the Buyer, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Applicability. Section 1 of the Existing Repurchase Agreement is
hereby amended by deleting the first paragraph of such section in its entirety
and replacing it with the following:

From time to time the parties hereto may enter into transactions in which
(a) Seller agrees to transfer to Buyer Purchased Assets against the transfer of
funds by Buyer, and (b) Buyer simultaneously agrees to transfer to Seller each
of such Purchased Assets on the applicable Repurchase Date, against the transfer
of funds by Seller. Each such transaction shall be referred to herein as a
“Transaction” and shall be governed by this Agreement (including any
supplemental terms or conditions contained in any annexes identified herein, as
applicable hereunder), unless otherwise agreed in writing. This Agreement is not
a commitment by Buyer to enter into Transactions with Seller but rather sets
forth the procedures to be used in connection with periodic requests for Buyer
to enter into Transactions with Seller. Seller hereby acknowledges that Buyer is
under no obligation to agree to enter into, or to enter into, any Transaction
pursuant to this Agreement. Any commitment to enter into Transactions shall be
set forth in the Pricing Letter, and shall be subject to satisfaction of all
terms and conditions of this Agreement.

SECTION 2. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

2.1 deleting the definitions of “Maximum Aggregate Purchase Price” and “Price
Differential Shortfall” in their entirety and replacing them with the following:

“Maximum Aggregate Purchase Price” shall mean $75,000,000, which amount may be
increased as mutually agreed by Buyer and Seller prior to the Termination Date.

“Price Differential Shortfall” shall mean the amount, if any, by which the sum
of (x) the actual aggregate Price Differential paid to Buyer up to the
Termination Date plus (y) Securitization Fees is less than the Minimum Price
Differential.

2.2 adding the following definition in its proper alphabetical order:

“Up-Front Fee” shall have the meaning set forth in the Pricing Letter.

2.3 deleting the definitions of “Commitment Fee” and “Maximum Committed Purchase
Price” in their entirety and all references thereto.

SECTION 3. Initiation; Termination. Section 3 of the Existing Repurchase
Agreement is hereby amended by:

3.1 deleting the first paragraph of clause (b) in its entirety and replacing it
with the following:

Upon satisfaction of the conditions set forth in this Section 3(b), Buyer may
enter into a Transaction with Seller up to the Maximum Aggregate Purchase Price.
Buyer may enter into a Transaction in Buyer’s sole discretion. Buyer’s entering
into each Transaction (including the initial Transaction) is subject to the
satisfaction of the following further conditions precedent, both immediately
prior to entering into such Transaction and also after giving effect thereto to
the intended use thereof:

3.2 deleting clause (b)(iv) in its entirety and replacing it with the following:

(iv) After giving effect to the requested Transaction, the aggregate outstanding
Purchase Price attributable to all Purchased Assets subject to then outstanding
Transactions under this Agreement shall not exceed the Maximum Aggregate
Purchase Price.

3.3 deleting clause (c)(iii) in its entirety and replacing it with the
following:

(iii) Upon satisfaction of the applicable conditions precedent set forth in
Sections 3(a) and 3(b) hereof, and subject to due diligence review and approval
of the proposed Purchased Assets in accordance with Section 17, Buyer may agree
to enter into such requested Transaction so long as the conditions set forth
herein are satisfied and after giving effect to the requested Transaction the
aggregate outstanding Purchase Price does not exceed the Maximum Aggregate
Purchase Price, in which case Buyer shall fund the Purchase Price in accordance
with this Agreement. Buyer’s funding the Purchase Price of the Transaction and
Seller’s acceptance thereof, will constitute the parties agreement to enter into
such Transaction. Upon remittance of the Purchase Price to Seller, Seller hereby
grants, assigns, conveys and transfers all rights, and a first priority security
interest in and to the Purchased Assets evidenced on the related Asset Schedule.

SECTION 4. Collections; Income Payments. Section 5 of the Existing Repurchase
Agreement is hereby amended by deleting clause (b)(i) in its entirety and
replacing it with the following:

(i) first, to the extent not paid by Seller, to the Custodian in payment of the
Custodial Fee and any accrued and unpaid fees (including, without limitation,
any Up-Front Fee) and expenses;

SECTION 5. Requirement of Law. Section 6 of the Existing Repurchase Agreement is
hereby amended by deleting clause (d) in its entirety and replacing it with the
following:

(d) After payment of any Requirement of Law Premium, Seller will be entitled to
notify Buyer of its intention to repay all Obligations hereunder and terminate
this Agreement, and (i) Buyer will rebate to Seller the most recently paid
installment of the Up-Front Fee, pro-rated for the portion of such three month
period from the date Seller terminated the Agreement, and no further
installments of the Up-Front Fee, if any, shall be due or payable
(notwithstanding anything set forth in the Program Documents), (ii) Seller shall
pay the Exit Fee, pro-rated based on the period the Agreement was in effect, and
(iii) Seller shall pay the Price Differential Shortfall, if any, pro-rated based
on the period the Agreement was in effect.

SECTION 6. Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

6.1 Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, Seller and Guarantor;

(b) Amendment No. 3 to Pricing Letter, dated as of the date hereof, executed and
delivered by duly authorized officers of the Buyer, Seller and Guarantor;

(c) Amendment No. 3 to Custodial Agreement, dated as of the date hereof,
executed and delivered by duly authorized officers of the Buyer, Seller and
Custodian; and

(d) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 7. Ratification of Agreement. As amended by this Amendment, the Existing
Repurchase Agreement is in all respects ratified and confirmed and the Existing
Repurchase Agreement as so modified by this Amendment shall be read, taken, and
construed as one and the same instrument.

SECTION 8. Representations and Warranties.   Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 11 of the
Repurchase Agreement.

SECTION 9. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 10. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. The parties agree that this Amendment, any documents to be
delivered pursuant to this Amendment and any notices hereunder may be
transmitted between them by email and/or by facsimile. Delivery of an executed
counterpart of a signature page of this Amendment in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Amendment. The original documents shall be promptly
delivered, if requested.

SECTION 12. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE
EFFECTIVENESS, VALIDITY AND ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER
RECORDS, ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES USED IN CONNECTION WITH
ANY ELECTRONIC TRANSACTION BETWEEN BUYER AND SELLER PARTY SHALL BE GOVERNED BY
E-SIGN.

SECTION 13. Reaffirmation of Program Guaranty. The Guarantor hereby (i) agrees
that the liability of Guarantor or rights of Buyer under the Program Guaranty
shall not be affected as a result of this Amendment, (ii) ratifies and affirms
all of the terms, covenants, conditions and obligations of the Program Guaranty
and (iii) acknowledges and agrees that such Program Guaranty is and shall
continue to be in full force and effect.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.



      UBS REAL ESTATE SECURITIES INC., as Buyer



      By: /s/ David Schell



    Name: David Schell
Title: Executive Director



      By: /s/ Nicholas Galeone



    Name: Nicholas Galeone
Title: Executive Director



      RAIT CRE CONDUIT II, LLC, as Seller



      By: RAIT Partnership, L.P., its sole member and manager



      By: RAIT General, Inc., its sole general partner



      By: /s/ James Sebra



    Name: James Sebra
Title: Chief Financial Officer



      RAIT FINANCIAL TRUST, as Guarantor



      By: /s/ James Sebra



    Name: James Sebra
Title: Chief Financial Officer

